 



Exhibit 10.1
AGREEMENT AND RELEASE
     This Agreement and Release is made among Ferrell Companies, Inc. (“FCI”),
Ferrellgas, Inc. of Liberty, Missouri (“Ferrellgas”), and their affiliates,
Ferrellgas Partners, L.P., and/or Ferrellgas, L.P., (all of which will
collectively be referred to as “Ferrell” or “Ferrellgas”) and Kevin T. Kelly
(“Employee”), to set forth the terms of separation of Employee’s employment
relationship with Ferrellgas and for all benefits, rights , and obligations
between Ferrellgas and Employee (referred to collectively as the “Parties”).
Thus, in consideration of the mutual promises, covenants and agreements set
forth below, the adequacy and sufficiency of which are hereby acknowledged by
the Parties, the Parties agree as follows:
     Employee was employed by Ferrellgas. Employee’s regular employment ended on
March 28, 2008 and began as an advisory role described in Section 3 below.
Ferrell and Employee now desire to fully and finally resolve all issues among or
between them arising from Employee’s employment by Ferrell and/or the cessation
of such employment. Therefore, intending to be legally bound, Ferrell and
Employee agree as follows:

  1.   Employee will resign from his position as Senior Vice President and Chief
Financial Officer effective March 28, 2008, by submitting the attached letter of
resignation, which is attached as “Attachment A”, concurrently with the signing
of this Agreement. Employee is relieved of his duties as the Senior Vice
President and Chief Financial Officer, effective March 28, 2008.     2.  
Ferrellgas agrees to pay to Employee no later than January 15, 2009, the gross
amount of Three Hundred Ninety-Three Thousand Seven-Hundred & FiftyDollars
($393,750.00), less all applicable deductions.     3.   Further, Ferrellgas
agrees to retain Employee in an advisory role through the effective date of
termination, December 15, 2008. Employee will be paid the gross sum of $7,211.54
per week thru December 15, 2008, subject to withholdings and deductions, during
that period. During this period, Ferrellgas shall provide the employer share of
any health, vision, dental, life, and AD&D coverage in which Employee and his
dependents were enrolled as of March 1, 2008. Employee acknowledges that the end
of this period constitutes a “qualifying event” for COBRA purposes, to make
clear Employee is entitled to and that COBRA is offered to Employee or to any
other “qualified beneficiary” at this time as a result the end of this period.
All business communications by him shall be directed to Gene Caresia, Vice
President of Human Resources, Ryan VanWinkle, interim Chief Financial Officer or
Steve Wambold, President and Chief Operating Officer. Employee shall be
reimbursed for authorized and reasonable out-of-pocket expenses incurred on
behalf of Ferrellgas. He shall not have the authority, apparent or actual, to
enter into agreements on behalf of Ferrell or to otherwise bind the company, and
he shall not hold himself out to be an officer of Ferrell. He agrees that the
confidentiality provisions of his Employee Agreement shall extend to any
confidential information (as defined in his Employment Agreement as attached to
this Agreement) obtained or developed during this period. He shall not undertake
any duties on behalf of Ferrell and shall not be considered to be operating
within the course of any duties unless specifically directed in writing by
Ferrell to do so. He shall not have access to company

 



--------------------------------------------------------------------------------



 



Kevin T. Kelly
Page Two
offices, telephone systems, computer or email systems or other Ferrell property
unless specifically authorized by Ferrell. He agrees to be available to assist
and cooperate with Ferrell and to respond in a timely manner to reasonable
inquiries from Ferrell senior management.

  4.   Ferrellgas also agrees to promptly reimburse Employee for twelve
(12) months of COBRA continuation premiums for Employee and his dependents,
provided Employee enrolls in COBRA in accordance with the prescribed enrollment
procedures and due date for the continuance of medical benefits. Employee must
submit each month’s COBRA premium payment to Discovery Benefits as outlined in
the enrollment information. In addition, Employee must make a copy of the check
submitted for each payment and mail it to Ferrellgas, Attention Toni Scardino,
Benefits Manager, One Liberty Plaza, Liberty, MO 64068. Ferrellgas will
reimburse Employee for the monthly payment at a grossed up amount equal to the
monthly premium, after Discovery Benefits has received the premium and after
Ms. Scardino or her successor has received a copy of each payment check. If
Employee fails to submit premium in a timely manner, Employee will lose the
COBRA coverage. The COBRA continuation period will begin January 1, 2009 and
COBRA information will be sent to Employee by Discovery Benefits.     5.   In
exchange for the mutual promises made here, Employee agrees to forever RELEASE
and DISCHARGE Ferrell, and Ferrell’s officers, employees, directors and agents
from any and all claims arising from his employment and/or cessation of
employment and all debts, obligations, claims, demands, or causes of action of
any kind whatsoever, known or unknown, in tort, contract, by statute or on any
other basis, for equitable relief, compensatory, punitive or other damages,
expenses (including attorney’s fees), reimbursements or costs of any kind,
including, but not limited to, any and all claims, demands, rights and/or causes
of action, including those which might arise out of allegations relating to a
claimed breach of an alleged oral or written employment contract, or relating to
purported employment discrimination or civil rights violations, such as, but not
limited to, those arising under Title VII of the Civil Rights Act of 1964 and
all amendments thereto, Executive Order 11246, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the Equal Pay Act, the
Rehabilitation Act of 1973, the Americans with Disabilities Act and/or any other
applicable federal, state, or local employment discrimination statute, ordinance
or common law doctrine which Employee might assert against Ferrell. Employee
waives any right to recover in any lawsuit brought on his behalf by any
government agency or other person. This provision does not release any rights or
obligations under this Agreement or any rights or Employee’s interest in the
Ferrell Companies, Inc. 1998 Incentive Compensation Plan, the Ferrellgas Unit
Option Plan, the Ferrell Companies, Inc. Employee Stock Ownership Plan, the
Ferrell Companies, Inc. 401(k) Investment Plan, or the Ferrell Companies, Inc.
Supplemental Savings Plan.     6.   Employee acknowledges that he has been
employed by Ferrell in a senior management capacity and has supervised employees
conducting business throughout the United States. In the course of his
employment, Employee has received significant Confidential Information (as
defined in his Employee Agreement), including specific information regarding
Ferrell’s strategies and customers throughout the United States. For that
reason, and in consideration of the financial benefits granted to Employee
pursuant to this Agreement, Employee acknowledges that any employment in the
propane industry prior to December 15, 2010 would result in the inevitable
disclosure and/or use of such Confidential Information to the detriment of

 



--------------------------------------------------------------------------------



 



Kevin T. Kelly
Page Three
Ferrell. Therefore, in consideration of the financial benefits granted to
Employee in this Agreement, Employee agrees not to accept employment in the
propane industry in whole or in part within the United States prior to
December 15, 2010.

  7.   Employee promises to treat as confidential and to disclose to no person
(other than a legal or financial advisor or spouse, if any) the terms or
conditions of this Agreement and Release. Employee further promises not to make
any derogatory, disparaging or false statements to any third parties intended to
harm the business or personal reputation of Ferrell, its directors, officers and
employees.     8.   Employee understands and agrees that if he violates any
promises, Ferrell may pursue all permissible remedies to redress such violations
including seeking repayment of all payments made under this Agreement and
Release and recovery of costs and reasonable attorney’s fees.     9.   Employee
agrees that the Ferrellgas Option Grantee Agreements signed by him on
October 23, 1998, August 15, 2004, and October 25, 2007, copies of which are
attached to this Agreement and Release and incorporated herein by reference,
and/or any similar agreements, are enforceable agreements by the Parties, that
his obligations under these agreements inure to the benefit of Ferrell, and that
this Agreement and Release does not release him from any obligations under them
or under any other contract which obligates Employee not to reveal the
Confidential Information of Ferrellgas. The parties agree that, not withstanding
paragraph 5, the FCI Nonqualified Stock Option Agreements entered into between
the Employee and Ferrell Companies, Inc., dated August 19, 1998, July 31, 1999,
May 1, 2000, December 15, 2000, August 15, 2005, August 15, 2005 and
September 1, 2007, remain in full force and effect and are not terminated or
released by this document.     10.   Employee agrees to remain available (upon
reasonable prior notice) to consult with Ferrell in connection with any claims
or litigation involving Ferrell and any transitional matters involving
Employee’s prior duties with Ferrell. Ferrell shall reimburse Employee for his
reasonable out-of-pocket expenses in connection with such consultation.     11.
  Employee will receive a payment of $1,000 per month, less all applicable
deductions, starting April 1, 2008 and ending December 1, 2009, for the purpose
of selecting and providing career transition services. Employee will retain sole
responsibility for the selection and usage of these services.

 



--------------------------------------------------------------------------------



 



Kevin T. Kelly
Page Four
Additional Statement by Employee
I was given a copy of this Agreement and Release and was notified that I have
the right to consult with an attorney before signing. Furthermore, I acknowledge
being given at least twenty-one (21) days within which to consider this
Agreement and Release. I have carefully read and fully understand this Agreement
and Release and have had sufficient time and opportunity to consult with my
personal tax, financial, and legal advisors prior to signing. By signing this
Agreement and Release, I voluntarily indicate my intent to be legally bound by
its terms. I understand that I may revoke this Agreement and Release within
seven days after signing it but that thereafter it is irrevocable.
THIS IS A RELEASE OF CLAIMS
READ CAREFULLY BEFORE SIGNING

                     /s/ Kevin T. Kelly       Kevin T. Kelly               
 March 28, 2008       Date             

FERRELLGAS, INC.;
FERRELL COMPANIES, INC.;
FERRELLGAS PARTNERS, L.P.
FERRELLGAS, L.P.
by FERRELLGAS, INC., a Delaware
  Corporation, their General Partner

                  By    /s/ Gene Caresia   Date   March 28, 2008     Gene
Caresia 
Vice President, Human Resources       

 